 



EXHIBIT 10.5.11

Cosi, Inc.

Employment Agreement

     THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of the
9th day of May, 2005 (the “Effective Date”), by and between Cosi, Inc., a
Delaware corporation (“Cosi”), and Kevin Armstrong (“Mr. Armstrong”).

     Cosi and Mr. Armstrong wish to confirm the terms and conditions upon which
Mr. Armstrong agrees to continue to provide services to Cosi as its Chief
Executive Officer and President.

     Accordingly, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, Cosi and Mr. Armstrong hereby agree as follows:

     1. Duties.

     (a) CEO and President. Cosi hereby agrees to continue to employ
Mr. Armstrong as its Chief Executive Officer (“CEO”) and President, and Mr.
Armstrong hereby accepts such continued employment and agrees to carry out such
duties as shall be reasonably requested of him from time to time by the
Executive Chairman and the Board of Directors of Cosi (the “Board”), for a term
(the “Term”), commencing on the date hereof and continuing until terminated
pursuant to Section 12 below.

     (b) Board of Directors. Mr. Armstrong has been elected to the Board and
will continue to serve until his earlier resignation or removal.

     2. Commitment. During the Term, Mr. Armstrong shall devote his full
business time and best efforts to his duties as CEO and President and the
affairs of Cosi.

     3. Compensation. In consideration of the performance by Mr. Armstrong of
his duties hereunder, Cosi shall pay or provide to Mr. Armstrong the following
compensation (along with the benefits set forth in Section 4 below), which
Mr. Armstrong agrees to accept in full satisfaction for his services:

     (a) Annual Base Salary. Cosi shall pay to Mr. Armstrong, retroactively
effective as of January 4, 2005, an annual base salary in the gross amount of
Three Hundred Fifty Thousand Dollars ($350,000), payable in bi-weekly
installments of Thirteen Thousand Four Hundred Sixty-One Dollars and 54/100
($13,461.54) and net of applicable payroll and withholding taxes in accordance
with Cosi’s regular payroll practices. Mr. Armstrong’s annual base salary shall
be subject to periodic review and adjustment based upon Cosi’s performance and
industry practices.

     (b) Annual Bonus. Cosi shall pay to Mr. Armstrong an annual bonus, payable
upon achievement of goals agreed upon by Mr. Armstrong and the Compensation
Committee of the Board, and targeted at 100% of Mr. Armstrong’s annual base
salary, as from time to time in effect.

 



--------------------------------------------------------------------------------



 



     (c) Initial Restricted Stock. Cosi shall grant to Mr. Armstrong 300,000
shares of Cosi’s authorized but unissued common stock, $0.01 par value, (the
“Initial Restricted Stock”), pursuant to the Cosi, Inc. 2005 Long-Term Incentive
Plan (“LTIP”). The grant of Initial Restricted Stock shall be awarded to
Mr. Armstrong on May 9, 2005, pursuant to the LTIP, subject to the terms and
conditions of Section 7 of this Agreement and further subject to any additional
terms and conditions prescribed by the Compensation Committee in the Initial
Restricted Stock Award Agreement.

     (d) Additional Restricted Stock. Mr. Armstrong shall be eligible to receive
grants up to, in the aggregate, an additional 800,000 shares of Cosi’s
authorized but unissued common stock, $0.01 par value (the “Additional
Restricted Stock”), pursuant to the LTIP and in accordance with the terms and
conditions prescribed by the Compensation Committee. Such grant of Additional
Restricted Stock shall be awarded to Mr. Armstrong over fiscal years 2006, 2007,
2008 and 2009, pursuant to the LTIP, subject to the terms and conditions of
Section 7 of this Agreement and further subject to any additional terms and
conditions prescribed by the Compensation Committee in the Additional Restricted
Stock Award Agreement.

     (e) Expenses. Cosi shall pay directly or reimburse Mr. Armstrong for all
reasonable out-of-pocket expenses incurred by Mr. Armstrong in connection with
his performance of services hereunder, provided that all such expenses are
properly documented in accordance with policies adopted from time to time by
Cosi.

     (f) Other Compensation. Cosi shall pay to Mr. Armstrong such other
compensation as may be approved from time to time by the Board.

     4. Employee Benefits. During the Term, Mr. Armstrong shall be entitled to
the following benefits:

     (a) Healthcare and Insurance. Mr. Armstrong shall be entitled to
participate in any employee benefit plan program or arrangement of Cosi
generally made available to executives of Cosi, including medical, dental,
vision, life, accidental death and dismemberment, and long-term disability
insurance, on the same basis as other Cosi executive employees are entitled to
participate. Cosi shall pay 100% of the single and Child/Spouse/Family
healthcare costs. Participation in, and the terms of, Cosi’s healthcare plan are
subject to change without notice.

     If at any time during Mr. Armstrong’s employment or during any period of
time in which he is receiving benefits under any such policy, Cosi’s long-term
disability insurance shall terminate or any reason whatsoever, prior to any such
termination Cosi shall obtain and thereafter maintain a long-term disability
insurance policy providing at least the same or substantially the same benefits
to Mr. Armstrong during the remaining term of his employment or during any
period of time in which he is eligible to continue receiving such benefits, as
the case may be.

     (b) 401(k) Retirement Plan. Mr. Armstrong shall be entitled to participate
in Cosi’s 401(k) retirement plan. Cosi will match Mr. Armstrong’s contributions
at 25% up to 4% of Mr. Armstrong’s annual base salary.

     (c) Vacation. Mr. Armstrong shall be entitled to up to four (4) weeks paid
vacation per annum, in accordance with Cosi’s salaried partner vacation policy.

     (d) Equipment. Cosi shall provide to Mr. Armstrong a cell phone, a laptop
computer and a blackberry, at Cosi’s cost and expense. Upon termination of
Mr. Armstrong’s employment, Cosi shall transfer such equipment to Mr. Armstrong
for his personal use, after which time such use shall be at his cost and
expense.

     5. Treatment of Stock Options or Awards. Any options and awards to purchase
Cosi common stock granted to Mr. Armstrong in connection with his employment
with Cosi prior to the Effective Date shall

 



--------------------------------------------------------------------------------



 



remain in full force and effect pursuant to their terms. Such options and
awards, and any other options and awards granted to Mr. Armstrong, shall vest
and become immediately exercisable in full upon a Change of Control (as defined
in Section 13 below).

     6. Investment Representations. Mr. Armstrong hereby acknowledges and agrees
with Cosi as follows:

     (a) The Initial Restricted Stock and the Additional Restricted Stock
(collectively, the “Shares”) have not been registered under the Securities Act
of 1933, as amended from time to time (the “Act”) or any state securities laws,
in reliance on his representation, hereby confirmed by him, that he is acquiring
the Shares for investment and not with any view towards the distribution
thereof. He further acknowledges that any resale of the Shares is subject to
compliance with the registration requirements of the Act or with an applicable
exemption with the ownership of Shares.

     (b) Mr. Armstrong is an “accredited investor” as defined in Regulation D
under the Act and is personally experienced and sophisticated in financial and
investment matters and is able to assess the risks and rewards associated with
the ownership of Shares.

     7. Vesting; Repurchase; Repayment; Voting; and Legends.

     (a) Vesting of Shares. Mr. Armstrong’s rights to the Shares shall vest in
accordance with the following provisions of this Section 7:

     (i) Twenty percent (20%) of the Initial Restricted Stock shall be fully
vested upon grant on May 9, 2005.

     (ii) So long as this Agreement then remains in effect, on each of May 9,
2006, May 9, 2007, May 9, 2008, and May 9, 2009, an additional twenty percent
(20%) of the Initial Restricted Stock shall become fully vested on each such
date.

     (iii) The Additional Restricted Stock shall vest in accordance with the
vesting schedule prescribed by the Compensation Committee in connection with
such grant.

     (iii) All Shares not yet vested shall become fully vested upon the earlier
to occur of: (A) the termination of this Agreement by Cosi without Cause (as
defined in Section 12(a) below) and (B) upon a Change in Control.

     (iv) In the event Mr. Armstrong’s employment and this Agreement are
voluntarily terminated by him or are terminated by Cosi for Cause, all granted
but unvested Shares shall be forfeited.

     (b) Repurchase of Shares on Death or Disability. In the event
Mr. Armstrong’s employment and this Agreement are terminated by reason of Mr.
Armstrong’s death or Total Disability, Cosi shall have the right, but not the
obligation, to repurchase at any time within ninety (90) days after the
effective date of such termination, all of the Shares. The purchase price shall
be the then-current fair market value of such Shares being repurchased.

     (c) Repayment of Advance Tax Payments Upon Termination Without Cause. In
the event Mr. Armstrong’s employment and this Agreement are terminated by Cosi
without Cause (other than upon his death or Total Disability), if Mr. Armstrong
has made payments of tax in advance of full vesting pursuant to an 83b (or
similar tax election) (“Advance Taxes”), Cosi shall reimburse him (or his
estate, as the case may be) for the amount of Advance Taxes paid with respect to
the Shares remaining unvested at the date of such termination to the extent such
Advance Taxes are non-refundable by the Internal Revenue Service or any other
applicable taxing authority.

 



--------------------------------------------------------------------------------



 



     (d) Non-Transferability. Mr. Armstrong shall not sell, transfer, assign,
pledge or otherwise encumber or dispose of, by operation of law or otherwise,
Shares which have not vested pursuant to this Agreement. Any such purported
transfer will be void and of no force or effect.

     (e) Dividend and Voting Rights. Subject to the restrictions contained in
this Agreement, Mr. Armstrong shall have the rights of a stockholder: (i) with
respect to the Initial Restricted Stock, including the right to vote with
respect to all the Initial Restricted Stock, and to receive all dividends, cash
or stock, paid or delivered thereon, from and after May 9, 2005, and (ii) with
respect to the Additional Restricted Stock, including the right to vote with
respect to all the Additional Restricted Stock, and to receive all dividends,
cash or stock, paid or delivered thereon, from and after the date of grant of
such Additional Restricted Stock. In the event of forfeiture of the Shares,
Mr. Armstrong shall have no further rights with respect to the Shares. However,
the forfeiture of the Shares shall not create any obligation to repay dividends
received as to the Shares, nor shall such forfeiture invalidate any votes given
by Mr. Armstrong with respect to the Shares prior to forfeiture.

     (f) Legend. All certificates representing the Shares shall have endorsed
thereon the following legends:

     THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER STATE OR U.S. FEDERAL SECURITY LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, OR OTHERWISE DISTRIBUTED OR TRANSFERRED, NOR MAY THESE SECURITIES
BE TRANSFERRED ON THE BOOKS OF THE COMPANY, IN THE ABSENCE OF SUCH REGISTRATION
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.

     THESE SHARES ARE SUBJECT TO AN EMPLOYMENT AGREEMENT DATED AS OF May 9,
2005, BY AND BETWEEN COSI, INC., AND MR. ARMSTRONG.

     8. Confidential Information. Mr. Armstrong acknowledges and agrees that
during his employment with Cosi and following the termination of his employment
for any reason, he will not at any time divulge any trade secrets or other
confidential information pertaining to the business of Cosi. The term
“confidential information” as used in this Agreement shall mean any trade
secret, confidential or proprietary information of Cosi or its affiliates, other
than that which has become generally known to the public other than through an
act of Mr. Armstrong in breach of this Section 8. The term “trade secrets” as
used in this Agreement shall mean information, including, but not limited to,
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a recipe, a process, financial data,
financial plans, product plans, or a list of actual or potential customers or
suppliers that:

     (a) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by other persons
who can obtain economic value from its disclosure or use, and

     (b) is the subject of reasonable efforts by Cosi to maintain its secrecy.

     9. Non-Competition. Mr. Armstrong covenants and agrees that during his
employment with Cosi and for twelve (12) months following the termination of his
employment for any reason, he shall not directly or indirectly, personally or
with other employees, agents or otherwise, or on behalf of any other person,
firm or corporation, engage in any restaurant, bar, coffee shop or similar
business establishment in which a majority of revenues are derived from retail
sales of sandwiches, coffee and/or coffee-based drinks and other non-alcoholic
beverages or which otherwise is or intends to become a direct competitor of Cosi
(any of the foregoing, a “Competitive Business”), within the continental United
States. Notwithstanding the foregoing in this Section 9, ownership by
Mr. Armstrong of an interest in Cosi or any licensed franchisee of Cosi shall
not be deemed to be a violation of this Section 9.

     10. Non-Solicitation of Employees. Mr. Armstrong covenants and agrees that
during his

 



--------------------------------------------------------------------------------



 



employment with Cosi and for twelve (12) months following the termination of his
employment for any reason, he shall not on his own behalf or on behalf of any
other person, firm, partnership, association, corporation or business
organization, entity or enterprise call on, solicit or attempt to induce any
other officer or employee of Cosi or its affiliates or licensed franchisees to
terminate his or her employment with Cosi or its affiliates or licensed
franchisees and shall not assist any other person or entity in such a
solicitation unless such employee is first terminated by Cosi.

     11. Specific Enforcement; Survival; Remedies Cumulative. Mr. Armstrong
expressly recognizes that any breach of Sections 8, 9 or 10 of this Agreement by
him is likely to result in irreparable injury to Cosi and agrees that Cosi shall
be entitled, if it so elects, to institute and prosecute proceedings in any
court of competent jurisdiction, either at law or in equity, to obtain damages
for any breach of this Agreement; to enforce the specific performance of this
Agreement by Mr. Armstrong; and, to enjoin Mr. Armstrong from activities in
violation of this Agreement. Notwithstanding any provisions of this Agreement to
the contrary, the provisions of Sections 8, 9, 10, and 11 hereof shall survive
the termination of this Agreement. All rights and remedies are cumulative, and
Cosi’s rights under this Section 11 shall be in addition to, and not in lieu of,
any other rights and remedies Cosi may have at law or in equity.

     12. Termination. Subject to the terms and conditions of this Agreement,
this Agreement and Mr. Armstrong’s employment with Cosi may be terminated by
either party upon 30 days’ written notice, provided that Cosi may terminate this
Agreement and Mr. Armstrong’s employment immediately upon notice to
Mr. Armstrong for Cause (as hereinafter defined). This Agreement and
Mr. Armstrong’s employment shall also terminate immediately upon Mr. Armstrong’s
death or Total Disability (as hereinafter defined), in any such case on the
terms and subject to the conditions of this Agreement.

     (a) Definition of Cause. The term “Cause” shall mean only one or more of
the following:

     (i) Mr. Armstrong shall be convicted of, or plead guilty or nolo contende
to, a felony;

     (ii) Mr. Armstrong shall willfully neglect or fail to perform the services
required to be provided under this Agreement following written notice from the
Board specifying such neglect and a reasonable opportunity to cure such neglect
or failure; and

     (iii) Mr. Armstrong shall commit any fraud, embezzlement or other material
act or intentional dishonesty against Cosi, or shall attempt to profit from any
transaction in which Cosi is a participant and in which Mr. Armstrong has an
undisclosed interest adverse to Cosi.

     (b) Definition of Total Disability. The term “Total Disability” shall mean
Mr. Armstrong’s physical or mental disability such that Mr. Armstrong is and has
been continuously for at least six (6) months unable to perform the services
required to be provided under this Agreement, and Mr. Armstrong is determined to
be eligible for long-term disability benefits under the long-term disability
benefits plan of Cosi in effect from time to time.

     (c) Cosi’s Obligations Upon Termination.

     (i) Involuntary Termination Other than by Cosi for Cause. In the event this
Agreement and Mr. Armstrong’s employment with Cosi are involuntarily terminated
for any reason (including, without limitation, by his death or Total Disability)
other than by Cosi for Cause, Cosi shall pay to him his base salary, bonuses and
benefits that are payable through the effective date of termination (“Accrued
Benefits”) and twelve (12) months severance according to the Cosi Severance
Policy. Any Cosi options and awards to purchase Cosi common stock granted to Mr.
Armstrong in connection with his employment with Cosi, whether granted before or
after the Effective Date, shall become 100% vested and exercisable and shall not
be subject to any accelerated exercise requirements or early termination
provisions applicable thereto and instead shall be exercisable through the fifth
anniversary of the effective date of such termination.

 



--------------------------------------------------------------------------------



 



     In addition, the terms of Sections 7(a)(iv) and 7(b) shall apply with
respect to the Shares.

     (ii) Voluntary Termination or Termination by Cosi for Cause. In the event
this Agreement and Mr. Armstrong’s employment with Cosi are voluntarily
terminated by Mr. Armstrong or are involuntarily terminated by Cosi for Cause,
Cosi shall pay to him his Accrued Benefits. In such event, any Cosi options and
awards to purchase Cosi common stock granted to Mr. Armstrong in connection with
his employment with Cosi, whether granted before or after the Effective Date,
shall expire in accordance with the terms and conditions of the applicable plan
and agreement pursuant to which such options and awards were granted. In
addition, the terms of Section 7(a)(v) shall apply with respect to the Shares.

     13. Change in Control. For purposes of this Agreement, a “Change in
Control” shall mean the date on which the earlier of the following events occur:
(a) the acquisition by any entity, person or group (other than ZAM Holdings,
L.P., LJCB Nominees Pty Ltd., Charles G. Phillips, or any entity related to any
such party) of beneficial ownership, as that term is defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended, of more than 50% of the
outstanding capital stock of Cosi entitled to vote for the election of directors
(“Voting Stock”); (b) the merger or consolidation of Cosi with one or more
corporations or other entity as a result of which the holders of outstanding
Voting Stock of Cosi immediately prior to such a merger or consolidation hold
less than 60% of the Voting Stock of the surviving or resulting corporation or
any direct or indirect parent corporation or entity of such surviving or
resulting entity; (c) the sale or transfer of all or substantially all of the
property of Cosi other than to an entity of which Cosi owns at least 80% of the
Voting Stock; or (d) during any period of twenty-four (24) consecutive months,
the individuals who, at the beginning of such period, constitute the Board of
Directors (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof provided, however, that a director who
was not a director at the beginning of such 24-month period shall be deemed to
have satisfied such 24-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 24-month
period) or through the operation of this proviso. A Change in Control shall not
include any acquisition in which Mr. Armstrong is a member of the acquiring
group or an officer or owner of the acquiring entity.

     14. No Assignment. Neither party may assign or delegate any of its or
obligations hereunder, without the prior written consent of the other party,
which consent may be withheld by the other party in its or his sole discretion.

     15. Entire Agreement; Modification. This instrument contains the entire
agreement of Cosi and Mr. Armstrong with respect to the subject matter contained
herein, and all promises, representations, understandings, arrangements and
prior agreements with respect to such subject matter are merged herein and
superseded hereby, including, without limitation, the offer letter between Cosi
and Mr. Armstrong dated as of July 3, 2003. This Agreement may be altered or
amended or superseded only by an agreement in writing, signed by both parties or
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought. No action or course of conduct shall
constitute a waiver of any of the terms and conditions of this Agreement, unless
such waiver is specified in writing, and then only to the extent so specified. A
waiver of any of the terms and conditions of this Agreement on one occasion
shall not constitute a waiver of the other terms and conditions of this
Agreement, or of such terms and conditions on any other occasion.

     16. Severability. Mr. Armstrong and Cosi hereby expressly agree that the
provisions of this Agreement are severable and, in the event that any court of
competent jurisdiction shall determine that any provision or covenant herein
contained is invalid, in whole or in part, the remaining provisions shall remain
in full force and effect and any such provision or covenant shall nevertheless
be enforceable as to the balance thereof.

     17. Binding Effect; Benefit. This Agreement shall be binding upon and shall
inure to the benefit of Mr. Armstrong and his administrators, executors, heirs
and permitted assigns, and Cosi and its successors and permitted assigns.

     18. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing

 



--------------------------------------------------------------------------------



 



and shall be delivered by hand or mailed by certified mail, return receipt
requested, postage prepaid, addressed as follows:

     
To Mr. Armstrong:
  To Cosi:
Cosi, Inc.
  Cosi, Inc.
1751 Lake Cook Road, 6th Floor
  1751 Lake Cook Road, 6th Floor
Deerfield, Illinois 60015
  Deerfield, Illinois 60015
Attn: Mr. Kevin Armstrong
  Attn: General Counsel
 
   
With a copy to:
   
     Mr. Kevin Armstrong
   
     216 N. 4th Street
   
     Delavan, Wisconsin 53115
   

or to such other address as a party hereto may designate to the other in writing
in accordance herewith. Notices are effective upon actual receipt.

     19. Withholding. All amounts payable under this Agreement shall be subject
to applicable employee withholding taxes.

     20. Counterparts. This Agreement may be executed in counterparts, each of
which shall be considered and have the force and effect of an original, but all
of which taken together shall constitute one and the same instrument.

     21. Governing Law. The validity, interpretation and performance of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Illinois.

     IN WITNESS WHEREOF, Cosi has caused this Agreement to be duly executed on
its behalf and Mr. Armstrong has hereunder set his hand, all as of the date
first above written.

                 

              COSI, INC
 
               
 
  By:   /s/ KEVIN ARMSTRONG   By:   /s/ WILLIAM D. FORREST

               

       Kevin Armstrong        William D. Forrest             Title: Chairman of
the Board

 